Name: Commission Regulation (EEC) No 1422/84 of 23 May 1984 on the supply of rolled oats for the International Committee of the Red Cross as food aid
 Type: Regulation
 Subject Matter: economic conditions;  foodstuff;  cooperation policy
 Date Published: nan

 No L 138/ 14 Official Journal of the European Communities 24 . 5 . 84 COMMISSION REGULATION (EEC) No 1422/84 of 23 May 1984 on the supply of rolled oats for the International Committee of the Red Cross as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid ('), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implement ­ ing rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (5), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 Q, and in particular Article 3 thereof, Having regard to the opinion of the 'Monetary Committee, Whereas on 29 July 1983 the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/8 1 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . ( 2) OJ No L 164, 14 . 6 . 1982, p. 1 . (') OJ No L 281 . 1.11 . 1975, p. 89 . (4) OJ No L 352, 14 . 12 . 1982, p. 1 . 0 OJ No L 196, 20 . 7 . 1983, p. 1 . (6) OJ No 106, 30 . 10 . 1962, p. 2553/62. 0 OJ No L 263 , 19 . 9 . 1973 , p. 1 . (") OJ No L 192, 26 . 7 . 1980 , p. 11 . O OJ No L 334, 21 . 11 . 1981 , p. 27 . 24. 5 . 84 Official Journal of the European Communities No L 138/ 15 ANNEX 1 . Programme : 1983 2. Recipient : International Committee of the Red Cross (ICRC) 3 . Place or country of destination : the Philippines 4 . Product to be mobilized : rolled oats 5 . Total quantity : 290 tonnes (500 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3 , NL-6431 KM Koensbroek (telex 56 396) 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods : production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning and preparation : Oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam Hulling : Oats to be size-classified and hulled . After separation of husks, oat kernels to be scoured and polished Groats : Oat kernels to be cut, sorted and air-cleaned. Groats dampened and pre-cooked with steam, then rolled to flakes quality of oat flakes : humidity : less than 12%, ash content : less than 2,3 % of dry matter crude fibre : less than 1 ,5 % of dry matter husk content : less than 0,10 % of dry matter protein content : not less than 12% of dry matter 10 . Packaging :  in bags (')  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 0,06 mm thick  top and bottom seals of bag to be pasted  net weight of bags : 25 kg  marking on the bags : a red cross 10 x 10 cm as well as the following : 'PHL-26 / ROLLED OATS / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / MANILA' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Manila (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. No L 138/ 16 Official Journal of the European Communities 24. 5 . 84 14 . Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 5 June 1984 at 12 noon 16. Shipment period : 20 June to 20 July 1984 17 . Security : 12 ECU/tonne 18 . At the request of the CICR the successful tenderer shall supply to the beneficiary ('), on delivery, the following documents endorsed by the Consulate of the Philippines :  certificate of origin  phytosanitary certificate  pro forma invoices (') Philippine National Red Cross, PO Box 280 , Manila D 2803 (Philippines).